DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.  
Claims 1-4 and 18-20 are the subject of this NON-FINAL Office Action.  Claims 5-17 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants do not amend claims 1-4; and add new claim 20 to recite generic, conventional robotic technique of measuring load data for dynamic adjustment.  This fails to make the claims allowable.

New Grounds of Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18 and 20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2), in view of PARK (US 2009/0306821), KEIBEL (US 2011/0153297), KWON (US 2014/0277741) and Merlet, Parallel Robots (Solid Mechanics and Its Applications Book 74) 2nd Edition, (December 6, 2012).
	As to claim 1, ELYASHI teaches a system for printing a 3D part on a platform
comprising: a first robot 180 configured to holding and moving said platform 182 (support unit robotic arm with adapter 20 to enable mold 30 to be fitted on it; pg. 6, lines 28-32 explaining Fig. 1); at least one second robot having attached thereto a 3D printing head positioned and movable by said second robot to print said 3D part directly onto said platform when said first robot moves said platform relative to said printing head (“the extruder 16 may be adapted to be fitted to a movable support unit, such as a robotic-type arm, for example, which allows for the extruder 16 to be adjusted in any of a plurality of possible directions”; pg. 6, lines 18-20 explaining Fig. 1).
	As to six degrees of freedom robot (6 DOF), this is shown throughout ELYASHI which teaches “movable support unit [18], such as a robotic-type arm” (e.g. Fig. 1 (showing articulating robotic arm)).  A skilled artisan would understand that a “robotic-type arm” includes conventional 6 DOF robotic arms.  Even if ELYASHI does not explicit recite 6 DOF, yet this is a conventional option in robotics based on the particular application as demonstrated by Merlet (Ch. 2, pgs. 19-20).  In fact, Merlet acknowledges that the standard robotic arm is a 6 D.O.F. arm, and lesser D.O.F. arms are deviations from this norm (Ch. 2, pgs. 19-20).  KWON also demonstrates that 6 DOF robotic arms are conventional (paras. 0058, 0071); as does PARK (paras. 0037-39); and KEIBEL (paras. 0022-23).  Thus, even if ELYASHI disclosure of “robotic-type arm” does not explicitly recite 6 DOF arm, yet a skilled artisan would have understood that it encompassed the familiar 6 DOF option.
	Although ELYASHI does not explicitly state that “a robot controller operably associated with and configured to control movement of the first robot and the at least one second robot: wherein the robot controller is programmed and operates to: select said platform and control the first robot to pick up, hold, and move said platform within a workspace of the at least one second robot, plan movement of said platform by said first robot and of the 3D printing head by said at least one second robot, wherein said movement includes coordinated synchronized movements of the first robot and the at least one second robot, and cause said first robot to pick up said platform and the at least one second robot to begin depositing material onto the platform using the 3D printing head when said 3D part is to be printed” as amended, yet a skilled artisan would recognize that these steps are necessary for any printing with robotic arms attached to platforms and print heads.  Specifically, at some point someone or something (i.e. part of “system”) would have to select a platform for the robot arm to hold and how to do so, plan movement for the robot arm based on 3D print plan, and then cause the system to implement this plan.  The platform and print head of ELYASHI must be have “coordinated synchronized movements” so that printing actually occurs.  For example, if the platform and print head did not have “coordinated synchronized movements,” then the printed material from the print head will not land on the platform, and the printed object design could not be implemented, and/or collisions would occurs (see e.g. KEIBEL, paras. 0032, 0040, 0065 and claim 5; KWON, paras. 0038, 0057, 0127, 0140, 0142-44, 0152-53, 0178, 0210, 0249, 0281, 0285).  A skilled artisan would recognize that one could not implement printing on the system ELYASHI without performing these steps.  Thus, ELYASHI inherently teaches to perform these “coordinated synchronized movement” steps.
	As to claim 18, ELYASHI teaches wherein the robot controller is operably associated with and configured to control movement of the at least one or more other robots (control unit 12; Abstract, pgs. 2, 6-8).
	Although ELYASHI does not explicitly state that “a robot controller operably associated with and configured to control movement of the first robot and the at least one second robot: wherein the robot controller is programmed and operates to: select said platform and control the first robot to pick up, hold, and move said platform within a workspace of the at least one second robot, plan movement of said platform by said first robot and of the 3D printing head by said at least one second robot, wherein said movement includes coordinated synchronized movements of the first robot and the at least one second robot, and cause said first robot to pick up said platform and the at least one second robot to begin depositing material onto the platform using the 3D printing head when said 3D part is to be printed” as amended, yet a skilled artisan would recognize that these steps are necessary for any printing with robotic arms attached to platforms and print heads.  Specifically, at some point someone or something (i.e. part of “system”) would have to select a platform for the robot arm to hold and how to do so, plan movement for the robot arm based on 3D print plan, and then cause the system to implement this plan.  The platform and print head of ELYASHI must be have “coordinated synchronized movements” so that printing actually occurs.  For example, if the platform and print head did not have “coordinated synchronized movements,” then the printed material from the print head will not land on the platform, and the printed object design could not be implemented.  A skilled artisan would recognize that one could not implement printing on the system ELYASHI without performing these steps.  Thus, a skilled artisan would have been motivated to apply these common sense steps to the robotic printer of ELYASHI with a reasonable expectation of success.  In sum, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply common sense selection and planning steps to the robotic 3D printer of ELYASHI with a reasonable expectation of success.  
	ELYASHI does not explicitly state determine: whether said first robot that holds said platform can reach the planned movement, and whether there is no singularity pose in the planned movement, when it is determined that the planned movement can be reached by said first robot and that there is no singularity pose in the planned movement, generate a robot program.”  However, singularity pose is just another well-known way to say a place where a robot stops due to joint command limits.  A skilled artisan would have been motivated to avoid such singularities because they are commonly understood to be undesirable.  This is proven by PARK, KEIBEL, KWON and Merlet which include explanations of singularities and why they are avoided or worked around in robots, along with common schemes to do so.  In other words, a skilled artisan with common sense and ordinary ingenuity would have designed the robots of ELYASHI to detect and avoid or work around singularity poses. 
	The prior art cited also explicitly and clearly demonstrates that estimating load data that includes weight and other information is routinely used in robots to dynamically optimize robot movement.  For example, KEIBEL teaches “kinematic conditions such as singular poses, constrained positions, accessibilities, collisions and dynamic conditions (in particular loading capacities and motor load limits) are thereby checked and the paths or process values curves are corrected as necessary” (para. 0065).  This prevents load overrun, for example (para. 0040).  Thus, standard, conventional load checking in robotic systems is obvious.
	In sum, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar dynamic load analysis and adjustment for robots to the robots of the prior art to prevent load overrun with a reasonable expectation of success

Claims 2 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2), in view of PARK (US 2009/0306821), KEIBEL (US 2011/0153297), KWON (US 2014/0277741) and Merlet, Parallel Robots (Solid Mechanics and Its Applications Book 74) 2nd Edition, (December 6, 2012), in further view of ITO (WO2007083372A1).
ELYASHI teaches the elements of claim 1 as described above.
ELYASHI does not explicitly teach a third robot to control a second 3D print head.
	However, ITO demonstrates that a skilled artisan would have bene motivated to apply multiple print heads with a reasonable expectation of success.  To this end, ITO teaches multiple 3D print extruder heads 128 which allows multiple materials, colors, etc. without the need to clean a single head (Figs. 3 & 9, for example).  Thus, a skilled artisan would have been motivated to apply multiple print heads to the device of ELYASHI in order to more efficiently print.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply multiple print heads to the robotic 3D printer of ELYASHI with a reasonable expectation of success.  

Claims 1-3 and 18-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2) or DAVILA (US 2016/0262442, effective filing 08/09/2010), in view of PARK (US 2009/0306821), KEIBEL (US 2011/0153297), KWON (US 2014/0277741) and Merlet, Parallel Robots (Solid Mechanics and Its Applications Book 74) 2nd Edition, (December 6, 2012), in further view of KOZLAK (US 2009/0177309).
ELYASHI and DAVILA teach the elements of claim 1 as described below.
	As to claim 1, DAVILA teaches a system for printing a 3D part on a platform
comprising: a first robot 180 configured to holding and moving said platform 182 (support unit robotic arm with adapter 20 to enable mold 30 to be fitted on it; pg. 6, lines 28-32 explaining Fig. 1); at least one second robot having attached thereto a 3D printing head positioned and movable by said second robot to print said 3D part directly onto said platform when said first robot moves said platform relative to said printing head (“the extruder 16 may be adapted to be fitted to a movable support unit, such as a robotic-type arm, for example, which allows for the extruder 16 to be adjusted in any of a plurality of possible directions”; pg. 6, lines 18-20 explaining Fig. 1).
	Although ELYASHI does not explicitly state that “a robot controller operably associated with and configured to control movement of the first robot and the at least one second robot: wherein the robot controller is programmed and operates to: select said platform and control the first robot to pick up, hold, and move said platform within a workspace of the at least one second robot, plan movement of said platform by said first robot and of the 3D printing head by said at least one second robot, wherein said movement includes coordinated synchronized movements of the first robot and the at least one second robot, and cause said first robot to pick up said platform and the at least one second robot to begin depositing material onto the platform using the 3D printing head when said 3D part is to be printed” as amended, yet a skilled artisan would recognize that these steps are necessary for any printing with robotic arms attached to platforms and print heads.  Specifically, at some point someone or something (i.e. part of “system”) would have to select a platform for the robot arm to hold and how to do so, plan movement for the robot arm based on 3D print plan, and then cause the system to implement this plan.  The platform and print head of ELYASHI must be have “coordinated synchronized movements” so that printing actually occurs.  For example, if the platform and print head did not have “coordinated synchronized movements,” then the printed material from the print head will not land on the platform, and the printed object design could not be implemented.  A skilled artisan would recognize that one could not implement printing on the system ELYASHI without performing these steps.  Thus, ELYASHI inherently teaches to perform these “coordinated synchronized movement” steps.
	As to claim 1, DAVILA teaches a system for printing a 3D part on a platform
comprising: a first robot 180 configured to holding and moving said platform 182 (Fig. 1J, para. 0065); at least one second robot 134 having attached thereto a 3D printing head 192 positioned and movable by said second robot to print said 3D part directly onto said platform when said first robot moves said platform relative to said printing head (Fig. 1J, para. 0065); a robot controller operably associated with and configured to control movement of the first robot and the at least one second robot: wherein the robot controller is programmed and operates to: select said platform and control the first robot to pick up, hold, and move said platform within a workspace of the at least one second robot, plan movement of said platform by said first robot and of the 3D printing head by said at least one second robot, wherein said movement includes coordinated synchronized movements of the first robot and the at least one second robot, and cause said first robot to pick up said platform and the at least one second robot to begin depositing material onto the platform using the 3D printing head when said 3D part is to be printed (“In an aspect the printer can coordinate tilting of the edible media and an angle of the printhead, with tracking a set of deposition coordinates to match a secondary treatment.”; para. 0065).
	As to claim 2, DAVILA also teaches wherein said at least one second robot comprises at least one or more other robots located adjacent to said at least one second robot, said one or more other robots also having attached thereto an associated one of one or more 3D printing heads positioned and movable by each of said one or more other robots to print said 3D part on said platform when said first robot moves said platform relative to said at least one second robot and said associated one or said printing heads attached to said one or more other robots (“In certain embodiments, the printer 134 can have one or more fixed and/or moveable printheads and/or a maneuverable platform.”; para. 0065).
	As to claim 18, DAVILA teaches wherein the robot controller is operably associated with and configured to control movement of the at least one or more other robots (paras. 0062, 0065, 0092, 0135).
ELYASHI and DAVILA do not explicitly teach at least one or more other robots located adjacent said first robot for holding and inserting into a predetermined location on said 3D part an associated one of one or more pre-manufactured parts.
	However, KOZLAK demonstrates that a skilled artisan would have been motivated to apply robotic arms to move pre-manufactured parts within the 3D print device of ELYASHI with a reasonable expectation of success.  To this end, KOZLAK teaches that “[s]ystems 10, 110, and 210 and method 306 are suitable for placing a variety of different inserts into 3D objects” such as “mechanical inserts (e.g., bolts, screws, nuts, bearings, guides, and precision flats), anti-stick components, aesthetic features, electronic components, reinforcing inserts, pre-built layer-based three-dimensional objects, and combinations thereof” (para. 0073 explaining robotic arm system 10 of Fig. 1).  Thus, a skilled artisan would have been motivated to apply familiar robotic arms to move pre-manufactured parts within the 3D print system of ELYASHI.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar robotic arms to move pre-manufactured parts within the 3D print system of ELYASHI or DAVILA with a reasonable expectation of success.  
As to claim 19, DAVILA teaches a vision system, and a computation device associated with the vision system, wherein the computation system is associated with the robot controller and configured to provide visual information acquired by the vision system to the robot controller, and wherein the robot controller controls the coordinated synchronized movements of the first robot and the at least one second robot based on the visual information (paras. 0051-52, 0070-71).  DAVILA does not explicitly teach wherein the robot controller calibrates an actual movement of said platform using the visual information by performing a dry run of planned movement, comparing the actual movement to the planned movement, and checking if the actual movement is within a tolerance for the planned movement.
	However, calibration of robot movement was a common-sense technique regularly used in the art.  For example, Merlet teaches that kinematic calibration is used on all robots because one cannot “assume[] a perfect knowledge of the values of structurally intrinsic parameters of the robot, an assumption that does not hold in practice” (pg. 289).  Merlet describes common calibration techniques such as external calibration (e.g. camera monitoring of DAVILA).  In other words, a skilled artisan with common sense and ordinary ingenuity would have calibrated the robots of ELYASHI and DAVILA using common dry run calibration using cameras to check if the actual robot movement is within a tolerance for a planned movement.

Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2) or DAVILA (US 2016/0262442, effective filing 08/09/2010), in view of PARK (US 2009/0306821), KEIBEL (US 2011/0153297), KWON (US 2014/0277741) and Merlet, Parallel Robots (Solid Mechanics and Its Applications Book 74) 2nd Edition, (December 6, 2012), in further view of TAKEUCHI (EP967067A1).
ELYASHI and DAVILA teach the elements of claim 1 as described above.
ELYASHI and DAVILA do not explicitly teach at least one or more other robots located adjacent said first robot for holding tools for performing work in said 3D part.
	However, TAKEUCHI demonstrates that a skilled artisan would have been motivated to apply robotic arms to move tools within the 3D print device of ELYASHI with a reasonable expectation of success.  To this end, TAKEUCHI teaches “the NC machining tool 150 can be operated in conjunction with the robot arm 7 by use of sensors provided on the robot arm 7” (para. 0056 explaining Fig. 10).  Thus, a skilled artisan would have been motivated to apply familiar robotic arms to move tools within the 3D print system of ELYASHI.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar robotic arms to move tools within the 3D print system of ELYASHI and DAVILA with a reasonable expectation of success.  

Claim 19 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2), in view of PARK (US 2009/0306821), KEIBEL (US 2011/0153297), KWON (US 2014/0277741) and Merlet, Parallel Robots (Solid Mechanics and Its Applications Book 74) 2nd Edition, (December 6, 2012), in further view of DAVILA (US 2016/0262442, effective filing 08/09/2010).
ELYASHI teach the elements of claim 1 as described above.
ELYASHI does not explicitly teach a vision system, and a computation device associated with the vision system, wherein the computation system is associated with the robot controller and configured to provide visual information acquired by the vision system to the robot controller, and wherein the robot controller controls the coordinated synchronized movements of the first robot and the at least one second robot based on the visual information, wherein the robot controller calibrates an actual movement of said platform using the visual information by performing a dry run of planned movement, comparing the actual movement to the planned movement, and checking if the actual movement is within a tolerance for the planned movement.
	However, DAVILA demonstrates that a skilled artisan would have been motivated to apply cameras to monitor printing and provide platform and printhead feedback to control movement in the 3D print device of ELYASHI with a reasonable expectation of success.  To this end, DAVILA teaches cameras to help determine 3D object location, shape, material, etc. to feed back to print head and platform (paras. 0051-52, 0070-71).  Thus, a skilled artisan would have been motivated to apply familiar camera monitoring techniques to monitor and adjust 3D printer components such as platform and printhead based on camera feedback within the 3D print system of ELYASHI.
	Furthermore, calibration of robot movement was a common-sense technique regularly used in the art.  For example, Merlet teaches that kinematic calibration is used on all robots because one cannot “assume[] a perfect knowledge of the values of structurally intrinsic parameters of the robot, an assumption that does not hold in practice” (pg. 289).  Merlet describes common calibration techniques such as external calibration (e.g. camera monitoring of DAVILA).  In other words, a skilled artisan with common sense and ordinary ingenuity would have calibrated the robots of ELYASHI and DAVILA using common dry run calibration using cameras to check if the actual robot movement is within a tolerance for a planned movement.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar “vision systems” such as cameras to the 3D print system of ELYASHI with a reasonable expectation of success. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743